Citation Nr: 1206414	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from February 1970 to December 1971.                      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In October 2010, the Board remanded this matter for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board notes that several issues have been raised by the record that have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In August 2008 statements of record, the Veteran indicated an interest in filing claims for increased ratings for several service-connected disorders (diabetes mellitus type 2, posttraumatic stress disorder, erectile dysfunction, and peripheral neuropathy in the upper and lower extremities).  As the Board does not have jurisdiction over these issues, each is referred to the AOJ for appropriate action.  


REMAND

The Board finds remand warranted in this matter so that additional evidentiary development may be conducted.  

First, the Veteran has indicated that he is receiving benefits from the Social Security Administration (SSA).  All records pertaining to the Veteran's application for benefits with SSA should be included in the claims file.  When VA is put on notice that the Veteran receives benefits from the SSA which are based on the determination of disability, those records are potentially relevant and must be obtained before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.") (emphasis added); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Second, additional VA treatment records may be outstanding.  The claims folder currently contains VA treatment records dated until 2005.  The Veteran's virtual VA folder contains several VA treatment records dated between 2003 and 2007, as well as many VA treatment records dated between October 2010 and December 2011.  The RO should ascertain whether there are any additional VA treatment records not currently included in the file and those records should be added to the record.  

Third, the Veteran should be provided with a new VA compensation examination.  The Veteran's several service-connected disabilities meet the schedular requirements for the assignment of a TDIU under 38 C.F.R. § 4.16(b).  See 38 C.F.R. §§ 4.25, 4.26.  An August 2006 VA examination regarding the TDIU claim does not address the service-connected post-traumatic stress disorder and its effect on employability.  As such, a recent assessment and opinion on his claim is warranted.    

Accordingly, the case is REMANDED for the following action:

1.  All outstanding relevant VA treatment records should be obtain and added to the record.

2. The RO should request from the Social Security Administration copies of the decision regarding benefits and all medical records underlying its decision. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, that fact should be documented in the claims file. 

3.  The Veteran should be provided with the appropriate VA examination in order to address the TDIU claim.  The claims file must be made available and the opinion should reflect that such review has been accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment (more than marginal employment), as to include sedentary work.  A rationale for any opinion reached must be provided. 

3.  The RO/AMC should then review the Veteran's claim.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the Statement of the Case in December 2006.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



